DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14 and 42-56 are pending and under consideration.
Claim Interpretation
Applicant defined the term “product” in paragraph [0087] as follows:
“[0087] …The terms "product" and "article" are used interchangeably herein to denote a substance to which a nucleic acid tag can be applied, attached or otherwise incorporated.” Since the nature of the product is not specified, it is considered to be any substance into which a nucleic acid tag is incorporated or applied.
Applicant described the term “non-biological information” in paragraph [0061] as follows:
“[0061] …The phrase "non-biological information" typically means that the sequence is not designed to perform a function when expressed in a living cell.”
	Since “typically means” is not a definition, any sequence is considered to anticipate this term.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 56 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (J. Virol. Meth., vol. 228, pp. 60-66, published online November 23, 2015; cited in the IDS).
Regarding claim 56, Chen et al. teach a method for method for high fidelity amplification of two or more target nucleic acid sequences in a mixture thereof, wherein each of the two or more target nucleic acid sequences are flanked by a first primer site and a second primer site, wherein the amplification comprises thermocycling comprising a melting phase, an annealing phase and an extension phase, the method comprising using a first primer complementary to each of the first primer sites and a second primer complementary to each of the second primer sites, wherein each of the first and second primers comprise at least one locked nucleic acid (LNA) and wherein an elevated temperature is used during the annealing phase of the thermocyling such that, during the annealing phase, there is substantially no annealing of nucleic acid sequences other than of the first and second primers to the first and second primer sites, respectively, (Fig. 1; page 60, last paragraph; page 61, first and second paragraph),
wherein one or more or all of the following apply, 
i) the two or more target nucleic acid sequences are amplified in a single thermocycling reaction (page 61, first paragraph); 
ii) the two or more target nucleic acid sequences encode non-biological information (Fig. 1); or 
iii) each of the two or more target nucleic acids are flanked by a common first primer site and a common second primer site (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 42 and 45-54 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2015/0167054 A1; published June 2015), Patel (US 2018/0010176 A1; filed February 14, 2016) and Chen et al. (Chen et al. (J. Virol. Meth., vol. 228, pp. 60-66, published online November 23, 2015; cited in the IDS).
A) Claims 14 and 42 are considered together in claim 42, since it is a specie of claim 14. Regarding claims 14 and 42, King et al. teach a method of method of tracing a product to its origin [0065], the method comprising: 
(a) providing a product to which two or more different nucleic acid sequences have been incorporated, wherein each of the two or more nucleic acid sequences comprises a string of subsequences that encodes non-biological information, and wherein each of the two or more nucleic acid sequences are flanked by a common first primer site and a common second primer site [0025]-[0029]; Fig. 8; [0055]; [0075]-[0076]; [0079]; [0111]-[0113]); 
(b) optionally recovering the two or more nucleic acid sequences from the product ([0016]; [0070]); 
(c) amplifying the two or more nucleic acid sequences by high fidelity amplification in a single thermocycling reaction using a first primer complementary to the first primer site and a second primer complementary to the second primer site, wherein the thermocycling comprises a melting phase, an annealing phase and an extension phase, and wherein an elevated temperature is used during the annealing phase of the thermocycling such that, during the annealing phase, there is substantially no annealing of nucleic acid sequences other than of the first and second primers to the first and second primer sites, respectively ([0017]; Fig. 8; [0055]; [0090]-[0096]; [0134]-[0137]; [0169]; [0187]); and 
(d) identifying the two or more nucleic acid sequences amplified in step (c) ([0018]-[0019]; Fig. 8; [0055]); 
wherein the sequence and/or length of the two or more nucleic acid sequences identified in step (d) is indicative of the origin of the product ([0018]-[0019]; Fig. 8; [0055]; [0076]; [0134]-[0137]).
Regarding claim 45, King et al. teach sequencing ([0428]).
Regarding claim 46, King et al. teach several nucleic acid sequences with different lengths (Fig. 8; [0055]; [0076]; [0134]-[0137]).
Regarding claim 47, King et al. teach detection by size separation (Fig. 8; [0174]-[0177]).
Regarding claims 48 and 49, King et al. teach primers with at least to at least 25 bp ([0148]).
Regarding claims 53 and 54, King et al. teach an annealing temperature of 60° C ([0412]), therefore they teach a temperature of about 67° C, since Applicant did not define the term “about”.
B) King et al. do not teach amplification with primers comprising LNA nucleotides.
C) Regarding claims 14 and 42-54, Patel teaches barcoding of template nucleic acids by incorporation of molecular identifiers contained in primers, and a concurrent second amplification reaction with universal primers comprising LNAs in order to specifically amplify barcoded templates. Patel teaches that the annealing temperature of the amplification reaction is elevated in order to permit efficient hybridization of just the universal primers. Patel teaches performing the amplification with LNA primers at 72° C, which is 12° C higher than amplification with the other primers (Fig. 8; [0060]-[0061]; [0065]).
Regarding claims 14 and 42-54, Chen et al. teach multiplex amplification of three, four or five different-size sequences using universal primers comprising LNA (Fig. 1; Fig. 2; page 60, last paragraph; page 61, first and second paragraph; page 62, third and fourth paragraphs). As stated by Chen et al. (page 63, fourth paragraph):
“Two parallel comparison analyses were conducted to investigate the performance of the LNA primer set. Comparison tests replacing the LNA primer set and the five 5′-modified viral primer pairs with ddH2O in the mPCR assay were performed. The results showed that the multiplex assay containing the LNA primer set successfully amplified viral nucleic acid mixtures of three, four or five viruses (Fig. 2A, lanes 1–4). The comparison test without the LNA primer set provided poor amplification results from the corresponding mixtures of viral nucleic acids (Fig. 2B, lanes 1–4). Another comparison test using only the LNA primer set did not yield any amplified products (Fig. 2C, lanes 1–4). These comparisons demonstrated that the co-amplification of multiple target sequences was successfully conducted through the extension of the LNA universal primer set, and the use of the LNA universal primer set alone did not provide background reactions.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used LNA-containing primers as suggested by Patel and Chen et al. in the method of nucleic acid tag amplification of King et al. The motivation to do so would have been that using universal primers containing LNA permitted use of elevated annealing temperature, therefore eliminating spurious amplification products and increasing detection sensitivity and specificity.
Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2015/0167054 A1; published June 2015), Patel (US 2018/0010176 A1; filed February 14, 2016) and Chen et al. (Chen et al. (J. Virol. Meth., vol. 228, pp. 60-66, published online November 23, 2015; cited in the IDS) as applied to claim 42 above, and further in view of Jung et al. (US 2014/0272097 A1; published September 2014; cited in the IDS).
A) King et al. teach tagging products with DNA, but do not specifically teach firearms, ammunition or pharmaceutical products.
	B) Regarding claims 43 and 44, Jung et al. teach that DNA tagging can be used to tag pharmaceuticals and weapons and ammunition ([0160]-[0164]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the DNA tagging and detection method of King et al., Patel and Chen et al. to detect origin of either pharmaceutical products or ammunition and weapons, as suggested by Jung et al. The motivation to do so would have been that tagging ammunition and weapons would facilitate solving of crimes and illegal arms trafficking, and tagging of pharmaceuticals or their components would prevent unsafe drugs reaching consumers.
Claim 55 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        January 15, 2021